Citation Nr: 1723049	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Navy from September 1954 to July 1958, from October 1958 to October 1964, and from January 1965 to May 1974, to include during the Vietnam War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2017, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At the hearing, it was agreed that the record would remain open for 60 days to allow for the submission of additional evidence.  Such evidence having been submitted and the time frame having expired, the Board will proceed to adjudicate the claims.

The issues of entitlement to service connection for a low back disability, erectile dysfunction, and a left knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA has conceded that the Veteran was exposed to herbicidal agents in service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The law provides that VA has a duty to notify the Veteran of the elements necessary to prove a claim and to provide certain assistance in advancing the claim.  In this instance, the decision below grants the benefit sought on appeal.  As such, any failures to notify or assist the Veteran are moot.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, ischemic heart disease, among other diseases, shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).




Facts and Analysis

In this case VA has conceded that the Veteran was exposed to herbicide agents in service, which was the basis for the grant of service connection of the left eye basal cell lymphoma.  (See Rating Decision, received 05/27/2014, p. 2.)  In light of these specific facts, the Board finds that the presumptions in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309 apply.

Private treatment notes from April 2014 show that the Veteran was treated for bilateral arm and chest pain, with no history of prior heart problems.  He was diagnosed as having acute coronary syndrome.  (See Medical Treatment Private, received 03/14/2017, p. 9.)  An echocardiogram the next day showed an ischemic or stress-induced cardiomyopathy.  (p. 11.)  He was diagnosed with a myocardial infarction with progressive and unstable angina.  (p. 15.)  He underwent an angioplasty and thrombectomy to address the vein occlusion.  (p. 19.)  

Inasmuch as the evidence shows that the Veteran has ischemic heart disease, for which presumptive service connection is provided by law, the Veteran's claim of service connection is granted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for ischemic heart disease is granted.


REMAND

The Veteran seeks service connection for a low back disability, which in turn has caused erectile dysfunction.  He also seeks service connection for a left knee disability.  The majority of the service treatment records are not of record and have been determined to be unavailable and likely unobtainable.  This complicates the question of whether the Veteran incurred any injuries to his low back or left knee in service.  The record does contain examinations of the Veteran from the middle period of his active duty service.  (See STRs, received 09/12/2014, p. An enlistment examination in January 1965 and a September 1968 discharge and re-enlistment examination both showed a circular scar about one-half inch in diameter on the left knee.  (See STRs, received 09/12/2014, pp. 8, 48.)

At the Board hearing in March 2017 the Veteran testified that during his 20 years in service he was an aviation ordinance man, loading bombs onto carts for installation in aircraft.  The bombs were very heavy, weighing from 250 pounds to 1000 pounds.  Although there was a tool that helped with the lifting, the job involved continuous loading of the bombs, as many as possible, as fast as possible.  (See Hearing Testimony, received 03/03/2017, p. 4.)  He served on multiple aircraft carriers and did not recall any other injuries to his back.  He first noticed back pain in the 1960s, for which he used liniments, ice, and pain killers.  His doctors had told him that his erectile dysfunction was a result of his back problems. He testified that he injured his left knee while serving on the U.S.S. Hornet, which had higher "knee-knockers" than most of the other ships he had been on.  He had banged his knee at least once on them while running to get to general quarters.  He also reported having injured his knee on what was essentially a manhole cover on the ship deck which had resulted in a scar noted on his service treatment records.  (p. 10.)

The record shows that the Veteran has been treated on multiple occasions for recurrent chronic back pain.  An August 2009 private treatment record showed a diagnosis of sciatica at the right L5 area, likely due to arthritis shown on X-ray.  (See Medical Treatment Private, received 12/072010, p. 1.)  VA treatment notes dated in February 2010 also noted complaints of chronic low back of about 50 years duration, which was dull, achy, and primarily in the right lumbar region without radiation.  (See CAPRI, received 03/26/2015, pp. 4-5.)  

The record also shows that the Veteran has been treated for left knee pain, with progressively worsening symptoms, to include in July 2008.  (See Medical Treatment Private, received 03/13/2012, pp. 61-62.)  By that point he had undergone a left total knee replacement performed in February 2008 as a result of torn left medial and lateral menisci.  (See Medical Treatment Private, received 12/072010, p. 1, 3.)  A private treatment note from January 2011 included the Veteran's report that that he likely partially injured his knee running down shuttles on the ship in the Navy when they were trying to close up the ship to avoid flooding.  (See Medical Treatment Private, received 05/11/2011, p. 28.)  

VA examinations have not been provided with respect to the above claims, and the Board finds that, in light of the above facts, examinations are warranted to determine the etiology of the claimed disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with an appropriate VA examination to address the question of whether his low back disability, to include osteoarthritis and central stenosis with sciatica, was at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of service, to include as a result of repetitive heavy lifting.  

The examiner is instructed that the majority of the Veteran's service treatment records are not available and that the opinion therefore should be based on the history provided by the Veteran at the examination, as well as on the remainder of the information in the record.  The examiner is reminded that the Veteran's duties in service included repetitive heavy lifting for approximately 20 years.  The examiner should offer an opinion, based on the existing state of medical knowledge as to whether the type of low back disability exhibited by the Veteran may be the result of this type of repetitive activity.

The examiner should be provided with complete access to the electronic claims file, to include Virtual VA and VBMS.  The examiner is asked to provide a statement of the reasons for the opinion offered, to include citations to any specifics in the record, in the history provided by the Veteran, and any medical literature.

2. Then provide the Veteran with an appropriate VA examination to address the question of whether his current left knee disability, to include the residuals of total knee replacement, was at least as likely as not (probability 50 percent or greater) incurred in or otherwise the result of service, to include an injury to his knee aboard ship.

The examiner is instructed that the majority of the Veteran's service treatment records are not available and that the opinion therefore should be based on the history provided by the Veteran at the examination, as well as on the remainder of the information in the record.  The examiner should pay particular attention to any remaining scar on the Veteran's left knee, to include a circular scar about one half inch in diameter, and to discuss with the Veteran the injury he incurred in service which caused the scar, to include any treatment received.  The examiner should then offer an opinion as to whether the mechanism of injury described by the Veteran could have resulted in an injury to the left knee and whether it is at least as likely as not (probability 50 percent or greater)  related to the current left knee disability.

The examiner should also consider the opinion offered regarding the Veteran's low back disability pursuant to the instruction above.  In the event that a low back disability related to service has been diagnosed, the examiner should address whether the Veteran's left knee disability was at least as likely as not (probability 50 percent or greater) caused by such a low back disability.  If not, is it at least as likely as not that a low back disability aggravated a left knee disability.  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.

The examiner should be provided with complete access to the electronic claims file, to include Virtual VA and VBMS.  The examiner is asked to provide a statement of the reasons for the opinion offered, to include citations to any specifics in the record, in the history provided by the Veteran, and any medical literature.

3.  Then provide the Veteran with an appropriate VA examination to address the question of whether his erectile dysfunction is at least as likely as not (probability 50 percent or greater) due to his service-connected low back disability or his service-connected heart disability.  If not, has the erectile dysfunction been at least as likely as not aggravated by the low back or heart disability?  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.

Finally, the examiner should state whether it is at least as likely as not that erectile dysfunction is due to service, to include due to conceded herbicide exposure.  

The examiner should be provided with complete access to the electronic claims file, to include Virtual VA and VBMS.  The examiner is asked to provide a statement of the reasons for the opinion offered, to include citations to any specifics in the record, in the history provided by the Veteran, and any medical literature.

The examiner should be provided with complete access to the electronic claims file, to include Virtual VA and VBMS.  The examiner is asked to provide a statement of the reasons for the opinion offered, to include citations to any specifics in the record, in the history provided by the Veteran, and any medical literature.

4. After the instructions above have been carried out, the claims should be re-adjudicated, to include the evidence obtained.  In the event that the benefits sought on appeal are not granted in full, a Supplemental Statement of the Case (SSOC) should be issued and the Veteran and his representative provided with an opportunity to respond.  The matter should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


